Citation Nr: 1539027	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-39 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the appeal for further development in February 2012 and October 2014.

The issues of entitlement to service connection for residuals of traumatic brain injury (TBI) and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record (see August 29, 2008, neuropsychology report from Hennepin County Medical Center; Veteran statement received June 24, 2008) but have not been adjudicated in a rating decision by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he experienced in-service harassment regularly (see Veteran's statements received in September 2009, January 2010, and March 2012), resulting in depression and anxiety (see September 9, 2009, letter from the Veteran's representative).  Also, the Veteran's mother submitted a statement, received on June 24, 2008, asserting that the Veteran became a totally different person and seemed to be an emotional wreck after service.

The Veteran's service treatment records (STRs), to include entrance and separation examinations, are negative for psychiatric symptoms, complaints, or diagnoses.

The Veteran has been afforded VA examinations for mental disorders in July 2008, March 2012, and January 2015.  The Veteran has been diagnosed with various psychiatric disorders, to include major depressive disorder, generalized anxiety disorder, and personality disorder.  None of the VA examiners provided a positive opinion regarding a nexus between the Veteran's psychiatric diagnoses and his military service.

However, the Board finds that additional development is necessary prior to adjudicating the claim because those negative opinions appear to be at least partly based on conclusions that the Veteran had a psychiatric disorder that pre-existed his military service.  The July 2008 examiner noted that the Veteran reported a history of abuse as a child, received a mental health assessment, and was told he was "screwed up."  The March 2012 examiner reported, "It is likely that [the Veteran] has had life-long problems with depression, partly due to his chronic interpersonal difficulties and asocial lifestyle."

Importantly, the Board's October 2014 remand directives specifically instructed that the Veteran be afforded a new VA examination and that the "examiner is advised that although the Veteran has at times reported life-long depression and psychiatric treatment as a child, he was presumed sound at service entrance."  Nevertheless, the January 2015 examiner reported that the Veteran's psychiatric diagnoses clearly and unmistakably had an onset during his childhood.

With respect to the specific legal criteria governing pre-existing disorders, the Board observes that every veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of entrance into service, except where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Thus, veterans are presumed to have entered service in sound condition regarding their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions, recorded in examination reports, are considered as "noted."  38 C.F.R. § 3.304(b) (2015).  Moreover, when determining whether a defect, infirmity, or disorder is "noted" at entrance, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

In the instant case, the Board finds VA cannot meet this onerous burden of proof. The only evidence of psychiatric disability prior to service is the Veteran's own reported history to various professionals.  Therefore, the January 2015 VA examiner did not substantially comply with Board's remand directive regarding presumption of soundness because that examiner did not presume the Veteran to be sound on entrance to service when provided the requested opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the VA examinations and opinions of record are not adequate for adjudicating the Veteran's claim of service connection for an acquired psychiatric disability, and he should be afforded a new VA examination and opinion on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Furthermore, the Board's October 2014 remand requested records from Teen Challenge and Cabrini Partnership.  It appears that the Veteran's Cabrini Partnership records are associated with the claims file and that the RO sent the Veteran notification regarding furnishing necessary releases for his Teen Challenge records.  See November 2014 VA letter.  Although it appears that the Veteran did not respond to that letter, the Board finds that the RO should again attempt to obtain the Teen Challenge records, pursuant to VA's duty to assist claimants in obtaining evidence.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a psychiatric disorder, to include treatment from Teen Challenge.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination with an examiner, preferably one different from the ones who provided the VA examinations of record, with sufficient expertise to opine on the etiology of the Veteran's current psychiatric condition.  The claims file must be reviewed in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

For purposes of the opinion, the examiner should assume that the Veteran did not have a pre-existing psychiatric condition prior to entry into active duty service.  In other words, because the Veteran did not have a psychiatric condition clinically noted upon his entrance into military service, the examiner must disregard the Veteran's reported history of pre-service psychiatric complaints, symptoms, treatment, and diagnoses.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric condition is etiologically related to the Veteran's service, to include consideration of the lay statements of record indicating that the Veteran was regularly harassed in service and that he had emotional problems upon discharge from service (see statement from Veteran's mother, received on June 24, 2008).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without resorting to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, if the claim remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

